COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 CITY OF SAN ANTONIO acting by and              §
 through City Public Service Board a/k/a                          No. 08-14-00199-CV
 CPS ENERGY,                                    §
                 Appellant,                                         Appeal from the
                                                §
 v.                                                                261st District Court
                                                §
 PUBLIC UTILITY COMMISSION OF                                     of Travis County, Texas
 TEXAS,                                         §
                                                              (TC# D-1-GV-13-000988)
                  Appellee.                     §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2016.


                                             STEVEN L. HUGHES, Justice

Before Rodriguez, J., Hughes, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment